Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 26 after “claim” and before “,wherein” delete “17” and insert “25”.

Authorization for this examiner’s amendment was given in a telephone interview with Claudia Schultze on 5/27/2021.













Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Maity et al (see attached pages of  Di- and Trinuclear Iridium(III) Complexes with Poly-Mesoionic Carbenes Synthesized through Selective Base-Dependent Metalation) and Gamez et al (see attached pages of The new multi-directional polydentate ligand 2,4,6-(di-pyridin-2-yl-amino)-[1,3,5]triazine (dpyatriz) can discriminate between Zn(II) and Co(II) nitrate).

Maity et al discloses the following compounds:

    PNG
    media_image1.png
    273
    250
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    263
    285
    media_image2.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

Gamez et al discloses the following compound:

    PNG
    media_image3.png
    331
    402
    media_image3.png
    Greyscale
.
However, the reference does not disclose or suggest the compound of the present claims.

	In light of the above, Maity et al and Gamez et al, either alone or in combination do not disclose or suggest the compound of the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767